DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 15 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 8, 2022.
Applicant’s election without traverse of Invention I (claims 1 – 14) in the reply filed on June 8, 2022 is acknowledged.
Claim Objections
Claims 8 – 12 are objected to because of the following informalities:  Claim 8 recites “…the tool housing portion) and adapted to clamp …” Examiner believes this to be a typographical err and will interpret as “… the tool housing portion and adapted to clamp …”  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“clamping device” in claim 8
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Due to the invocation of 35 U.S.C. 112(f), “clamping device” will be interpreted so as to comprise “two movable jaws.” This interpretation is consistent with the teachings of the Specification (page 6, paragraph 22).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 recites a first limitation of “a first electric motor … [that] is connected to a tool housing portion via a first transmission” and a second limitation of “a second electric motor … [that] is connected to the tool housing portion via a second transmission.” Applicant’s disclosure does not describe these limitations in a way that would allow one skilled in the art to practice the claimed invention. As further discussed below the MPEP lays out eight factors to consider whether the level of experimentation would be undue. MPEP 2164.01(a).
(A) The breadth of the claims. The first analytical step requires that the examiner determine exactly what subject matter is encompassed by the claims. In the instant application, claim 1 requires that the ‘first and second electric motors’ be connected to the ‘tool housing portion’ via a ‘first and second transmission,’ respectively.
(B) The nature of the invention i.e., the subject matter to which the claimed invention pertains. The instant application pertains to a setting tool for a blind fastener.
(C) The state of the prior art. The current state of the prior art discloses numerous references directed towards various setting tools.
(D) The level of one or ordinary skill. Applicant’s disclosure must be sufficient to enable of manufacturer of setting tools having three-to-five years experience to understand the structure of the invention.
(E) The level of predictability in the art. The predictability of lack thereof in the art refers to the ability of one skilled in the art to extrapolate the disclosed or known results to the claimed invention. The instant invention is within the mechanical arts. The mechanical arts are typically considered predictable (as compart to pharmaceutical arts, for example). However, this predictability does not cure the lack of direction provided by the inventor, or lack of working examples, that would allow one of ordinary skill to understand how the ‘first and second electric motors’  can be connected to the ‘tool housing portion’ via the ‘first and second transmission,’ respectively.
(F) The amount of direction provided by the inventor. The amount of guidance or direction refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention.
Upon reviewing the instant application, the originally filed disclosure describes the ‘first transmission’ connecting the ‘first electric motor’ to the ‘tool shaft’ (page 12, paragraph 67) and the ‘second transmission’ connecting the ‘second electric motor’ to the ‘tool shaft’ (page 12, paragraph 67). Examiner further notes that claim 1 specifically states that the ‘tool shaft’ is a separate and independent element from the ‘tool housing portion.’ This is because claim 1 recites “a tool shaft arranged in the tool housing portion” in the second paragraph after the preamble. Applicant’s originally filed disclosure does not teach how the ‘first and second electric motors’ can be connected to the ‘tool housing portion’ via the ‘first and second electric motors,’ respectively. Furthermore, because “transmissions” are tools known in the art for connecting various shaft and/or gears together, it is unclear as to how the ‘first and second transmissions’ of the application can be used to connect the electric motors of the application to a “housing.”
	(G) The existence of working examples. As described in factor (F) above, Applicant’s originally filed application gives a broad disclosure of the setting tool, without the specifics needed to practice the invention as recited in claim 1.
	(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. Since one or ordinary skill in the art would be uncertain as to how to connect the ‘first and second electric motors’ to the ‘tool housing portion’ via the ‘first and second transmissions,’ claim 1 could not be performed without undue experimentation.

	After considering all of the above factors, claims 1 – 17 are not enabled by the originally filed disclosure. Since there are numerous pieces of art that disclose a setting tool for blind fasteners, one of ordinary skill in the art, after reading Applicant’s specification, would not understand the construction of Applicant’s specific setting tool in which the ‘first and second electric motors’ are connected to the ‘tool housing portion’ via the ‘first and second transmissions.’ In addition, one of ordinary skill in the art would not know how the setting tool in Applicant’s disclosure is different than the prior art.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 – 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation “the clamping device comprises two movable jaws … [that] are forcibly actuated,” which positively requires a step of ‘forcibly actuating’ the ‘two jaws.’ However, the preamble of the claim is directed towards an apparatus of a “setting tool.” Therefore, it is unclear as to whether Applicant intends the limitation to positively require a step of ‘forcibly actuating’ the ‘two jaws,’ such that the claim is directed towards a ‘method of operating a setting tool,’ or whether Applicant intends the limitation to set forth a functional limitation of the ‘two jaws,’ such that the claim is directed towards the ‘setting tool’ itself. For the purposes of this Office Action, Examiner will interpret the limitation as “the clamping device comprises two movable jaws … [that] are configured to be forcibly actuated.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331. The examiner can normally be reached Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726